DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-10 (renumbered as 1-8) are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 10. Specifically, the prior art of record does not teach the features of the claim limitations that include converting input table to a target table using script by estimating a constraint relationship between a column of the first input table and a column of the target table, based on a column name of a column included in the first input table and a column name of a column included in the target table, and assigning the column included in the first input table to the input slot and  assigning the column included in the target table to the output slot, based on the constraint condition indicated by the constraint model and the estimated constraint relationship, the constraint model includes an input slot indicating a position of the column included in the first input table, an output slot indicating a position of the column included in the first output table, and the constraint condition specified for the input slot and the output slot, and the assigning includes determining an assignment of a column of the original table or a column of the target table by preferring a slot having a larger number of constraints existing between slots other than the input and output slots among a plurality of slots including the input slot and the output slot or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 9, and 10.
	The closest prior art of record, VEERAMACHANENI et al. (U.S. PGPUB No. 2018/0165475 A1, hereinafter “VEERAMACHANENI”), teaches methods and systems for transforming relational database tables to a restructured database tables using modeling data. However VEERAMACHANENI does not teach the features of the claim limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 9, and 10. In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the methods and systems for transforming relational database tables to a restructured database tables using modeling data in combination with the other limitations recited in the context of independent claims 1, 9, and 10.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157